

Exhibit 10.4


[Director Form]


THIS DOCUMENT CONSTITUTES PART OF A
PROSPECTUS COVERING SECURITIES THAT HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933

ANIXTER INTERNATIONAL INC. 2017 STOCK INCENTIVE PLAN
20[__] STOCK UNIT GRANT AGREEMENT


This Grant is made as of the [Date] day of [Month], 20[__] (“Date of Grant”) by
Anixter International Inc., a Delaware corporation (the “Company”), to [First
Name] [Last Name] (the “Director”) pursuant to the Anixter International Inc.
2017 Stock Incentive Plan (the “Plan”). In accordance with the Company’s current
Director compensation program, $150,000 of the annual Board retainer ($325,000
of the Chairman’s annual retainer) is deferred into Stock Units under the Plan.
In addition, the Director can elect, prior to the calendar year for which the
Board services are performed, either (i) to defer all or a portion of the
remainder of the annual Board retainer and, if applicable, all of the annual
committee chair retainer and the Audit Committee member annual retainer, or (ii)
to have such compensation paid in cash. The Director must also indicate in the
election form the time at which the deferred Stock Units will be converted to
shares of Common Stock and paid to the Director.
Board compensation is paid quarterly in advance of Board services to be rendered
for the quarter, in Stock Units and/or cash as elected by the Director. The
number of Stock Units is determined by dividing the amount of compensation due
to the Director by the closing price of the Common Stock on the last trading day
before the Grant date.
Pursuant to the above-named Director’s election, the following Stock Unit Grant
is made with respect to the Director’s Board compensation for the ____ quarter
of 20[__].
Section 1. Grant of Stock Units. On the terms and conditions stated herein, the
Company hereby grants to the Director _____ fully vested Stock Units (the
“Units”).
Section 2. Conversion of Units. The Units shall convert to shares of Common
Stock and be distributed to the Director on the date previously elected by the
Director.
Section 3. Prohibited Transfers. Any sale, hypothecation, encumbrance or other
transfer of Units prior to the date the Units convert to shares of Common Stock
is prohibited, unless the same shall have been consented to in advance in
writing by the Company (which consent may be withheld in the sole discretion of
the Company). Any attempted transfer that does not have the consent of the
Company shall be void and of no effect.
Section 4. Change in Control. Upon a Change in Control as defined in the Plan,
the Units shall convert to the same number of shares of Common Stock on the date
of the Change in Control and be distributed to the Director no later than 30
days following the Change in Control. In the event the Common Stock is converted
into other securities or cash, the Director shall receive such consideration in
lieu of shares.
Section 5. Retention of Certificates and Any Distributions. The Treasurer or any
Assistant Treasurer shall retain on behalf of the Director, until the Units are
converted, all certificates and distributions pertaining to the Units, including
dividend equivalents equal in value to the dividends that would have been paid
had the Director been the actual owner of the number of shares of Common Stock
converted pursuant to Section 2 or 4 above. Upon conversion, the certificates
and all distributions (with or without interest on any cash distributions, as
determined from time to time by the Company in its sole discretion) shall be
distributed to the Director. In its sole discretion, the Company may reflect the
issuance of shares on a non-certificated basis via book-entry in the records of
the Company’s transfer agent.




--------------------------------------------------------------------------------




[First Name] [Last Name]
20[__] Stock Unit Grant Agreement




Section 6. Distributions on the Director’s Death. Any distribution made pursuant
to Sections 2, 4 or 5 following the Director’s death shall be made to the
Director’s executors or administrators or any person or persons who have
acquired the right to receive such distributions by the Director’s bequest or
inheritance.
Section 7. Parties in Interest. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto, their respective heirs, executors,
administrators, successors, assigns and personal representatives.
Section 8. Specific Performance. In the event of a breach of this Agreement by
any party hereto, any other party hereto shall be entitled to secure specific
performance of this Agreement in any court of competent jurisdiction.
Section 9. Notices. All notices and other communications required or permitted
hereunder will be in writing and will be mailed by first-class mail, postage
prepaid, addressed (a) if to Company at:
2301 Patriot Boulevard
Glenview, Illinois 60026
Attn: General Counsel


or at such address as Company will have furnished to the Director in writing, or
(b) if to the Director at:
then current address in the records of Company


or at such other address as the Director will have furnished to Company in
writing in accordance with this Section.
All notices and other communications to be given hereunder shall be given in
writing. Except as otherwise specifically provided herein, all notices and other
communications hereunder shall be deemed to have been given if personally
delivered to the party being served, or two business days after mailing thereof
by registered mail, return receipt requested, postage prepaid, to the requisite
address set forth above (until notice of change thereof is served in the manner
provided in this Section).
Section 10. Plan Document Governs. The Plan provides a complete description of
the terms and conditions governing the Grant. If there is any inconsistency
between the terms of this Agreement and the terms of the Plan, the Plan’s terms
shall govern. All capitalized terms shall have the meanings ascribed to them in
the Plan, unless specifically set forth otherwise herein.
IN WITNESS WHEREOF, the Company has caused this Grant to be executed on its
behalf by its officer duly authorized to act on behalf of the Company.


ANIXTER INTERNATIONAL INC.
a Delaware corporation


By:                    
    
Its:                         


